Title: To George Washington from Major General William Phillips, 29 December 1779
From: Phillips, William
To: Washington, George


        
          Sir
          New York Decr 29th 1779
        
        Major Gardiner of the 16th Regiment of British Infantry was made a prisoners of War sometime since and carried to Boston—He arrived here the day before Yesterday under Your Excellency’s permission, restricted, however, to return unless Exchanged in ten days.
        The Overtures for a Negotiation which the four American Officers have carried out to Your Excellency have necessarily put a local stop to partial Exchanges and it will be impossible to enter immediately on the Subject of Major Gardiner’s Situation.
        I have to request as a personal favour from Your Excellency to me that you will permit Major Gardiner to remain at New York upon his parole untill the return of Colonels Magaw and Mathews, at which time Major Gardiner may, it is to be hoped become part of a General Exchange, but should it be otherwise it will then depend upon the Kings Commander in Chief to Exchange him partially, and should that fail he must return immediately to his Captivity at Boston.
        I will not doubt Your Excellency’s compliance with this my request, and under that description will take the liberty of begging an immediate answer to this letter as Major Gardiner is very uneasy lest he should be suspected of trifling with his parole by remaining here longer than the ten days given him by Your Excellency’s permission. I am, Sir, with great personal Respec⟨t⟩ Your Excellency’s most obed. and most humble Servant.
        
          W. Phillips
        
      